United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                   No. 98-3431WM
                                    ___________

R. E. Carl, also known as Janaka Carl,    *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri
United States of America,                 *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                          *
                                     ___________

                            Submitted: August 4, 1999

                                Filed: August 16, 1999
                                    ___________

Before MCMILLIAN, BRIGHT and RICHARD S. ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Federal prisoner Rodney E. Carl appeals the district court’s1 order dismissing his
28 U.S.C. § 2255 petition as untimely. Because the timeliness question is dispositive,
this court granted Carl’s request that the proceedings on appeal be stayed pending the
decision in Nichols v. Bowersox, 172 F.3d 1068 (8th Cir. 1999) (en banc). We



      1
        The Honorable Joseph E. Stevens, Jr., late United States District Court Judge
for the Western District of Missouri.
conclude that the petition was timely filed and reverse the district court order
dismissing the petition.

       Carl’s cocaine conspiracy conviction and twelve-year sentence became final in
1992 after this court affirmed the conviction. See United States v. Carl, 978 F.2d 450
(9th Cir. 1992). Carl signed the § 2255 petition challenging his conviction on April 23,
1997. The envelope containing the petition was received in the prison mail system at
FCI-Phoenix on April 24, 1997, according to a stamped entry on the envelope. The
district court clerk filed the petition on April 28, 1997. In its response, the government
argued that the petition should be dismissed as untimely under the Antiterrorism and
Effective Death Penalty Act (AEDPA) because it was filed on April 28, 1997. The
district court dismissed the petition with prejudice as untimely. Carl timely appealed.

       Because his convictions became final before the enactment of AEDPA, Carl was
entitled to a one-year grace period, see Paige v. United States, 171 F.3d 559, 560 (8th
Cir. 1999), ending on April 24, 1997, see Moore v. United States, 173 F.3d 1131, 1135
(8th Cir. 1999), for the filing of his § 2255 petition. Further, under Moore, Carl is
entitled to the benefit of the prison mailbox rule. Id. Thus, his petition deposited in the
prison mail system on April 24, 1997, was timely filed.

      Accordingly, the district court order dismissing Carl’s § 2255 petition as
untimely is reversed. The case is remanded for further proceedings consistent with this
opinion.

      A true copy.

             Attest:

                       CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                           -2-